 



EXHIBIT 10.8
AMENDMENT
This Amendment dated this 24th day of April, 2000 to be made part of a certain
Lease between Commonwealth Management Corporation, Agent and now superceded by
Equivest Management Corporation, Agent, (hereinafter called Landlord) and Health
Business Systems (hereinafter called Tenant) executed July 1, 1991, for space in
the Building located at 730 Lo is Drive, Warminster, PA.
Now, Thereby, for full and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound hereby agree as
follows;

  1.   The term shall be extended to 9/30/03.     2.   Tenant shall lease an
additional 5140 rentable square feet.     3.   The rental for the additional
space only shall be:

06701/00-09/30/00 — $5140.00/Month plus electric
10/01/00-09/30/01 — $5247;00/Month plus electric
10/01/01-09/30/03 — $5354;16/Month plus electric

  4.   Tenant shall pay electric oh the original 17695 rentable square feet as
of 10/01/01.     5.   The rentals for the original 17695 rentable square feet
shall be $18432.29 as of 10/01/01.     6.   Landlord at their sole cost shall
perform the improvements as per the approved Plan along with building standard
carpet and paint.     7.   All other terms and conditions of the original Lease
shall remain the same,

     
AGREED AND ACCEPTED BY
  AGREED AND ACCEPTED BY
 
   
/s/ Illegible
  /s/ 04/26/2000
 
   
Equivest Management, Agent
  Health Business Systems, Inc.

 